DETAILED CORRESPONDENCE
Status of Application
Claims 1 & 4-22 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on August 9, 2022. Claims 2 & 3 stand canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4-17 & 19 are objected to because of the following informalities: 
Claim 1 recites the limitation “at least partially plugging a zone in a subterranean formation”. To improve clarity of the claim, replacement of this limitation with language such as -at least partially plugging a zone in the subterranean formation- is recommended. Appropriate correction is required. Claims 4-17 are also objected to for being dependent on Claim 1. 
Claim 19 recites “…wherein the degradable polymer further comprises….plasticized polyvinyl alcohol”. Deletion of “plasticized polyvinyl alcohol” is required to improve clarity of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 recites the limitation “wherein the degradable polymer….is present in the composite diverting particulate in an amount of about 25% to about 75% based on a total weight of a collection of the composite diverting particulates, wherein oil-soluble material is present in the composite diverting particulates in an amount of about 25% to about 75% based on a total weight of a collection of the composite diverting particulates”. While the specification in [0019] & [0027] appears to describe the claimed amount ranges with respect to a singular particulate, the ranges with respect to “a collection of the composite diverting particulates” as respectively claimed are not sufficiently described in the specification as required above. Appropriate correction and/or clarification is required. 
Claims 7 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “petroleum oils”. As petroleum is generally considered an oil, it is unclear what the limitation “petroleum oils” encompasses. As such, the metes, bounds and scope of the claim are unclear. Appropriate correction and/or clarification is required. 
Claim 17 recites the limitation “…wherein the degradable polymer comprises polyvinyl alcohol” which is unclear in combination with “…wherein the degradable polymer comprises plasticized polyvinyl alcohol’ as recited in parent Claim 1. Appropriate correction and/or clarification is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 2013/0133887). 
With respect to Claim 1, Todd discloses a method comprising: introducing a treatment fluid into a wellbore penetrating a subterranean formation (Todd: Sections [0006]-[0009]) wherein the treatment fluid comprises: a base fluid (Todd: Section [0016]); and composite diverting particulates, wherein the composite diverting particulates each comprise a degradable polymer and an oil-soluble material (Todd: Sections [0030]-[0032]), and at least partially plugging a zone in a subterranean formation using a first portion of the treatment fluid; and diverting a second portion of the treatment fluid or the second portion of the treatment fluid and a subsequently introduced fluid away from the zone (Todd: Sections [0006]-[0009], [0020]-[0025] & [0045]); wherein sealing an existing fracture and subsequently introducing one or more new fractures as disclosed by Todd reads on the steps of plugging and diverting as broadly claimed).
Todd further teaches one or more embodiments where suitable degradable polymers include polyvinyl alcohol (Todd: Section [0031]) and where the degradable polymers further comprise a plasticizer (Todd: Section [0032]). As such, although the reference fails to explicitly disclose the degradable polymer comprising “plasticized polyvinyl alcohol” in a single embodiment, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a plasticizer with any of the disclosed degradable polymers, such as polyvinyl alcohol, in order to yield predictable results in forming degradable seals in subterranean formation operations. 
With respect to Claim 4, Todd teaches the method as provided above with respect to Claim 1, and further discloses wherein the oil-soluble material comprises at least one material selected from the group as instantly claimed (Todd: Sections [0030] & [0035]) 
With respect to Claims 5-7, Todd teaches the method as provided above with respect to Claim 1, and further discloses one or more oil-soluble materials as instantly claimed and/or described (Todd: Sections [0030] & [0035]). As such, the oil-soluble material(s) is considered as having a melting point and solubility in an oil-based solvent as respectively claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there is any difference between the oil-soluble material as disclosed by Todd, and the oil-soluble material as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 8, Todd teaches the method as provided above with respect to Claim 1, and further teaches one or more embodiments wherein the composite diverting particulates each comprise a first region comprising a first degradable substance and a second region comprising a second degradable substance (Todd: Sections [0030]-[0032] & [0036]). As such, although the reference fails to explicitly disclose this feature with respect to the degradable polymer and the oil-soluble material, in a single embodiment, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ any of the disclosed degradable substances, such as the degradable polymer and the oil-soluble material, in the first and second region in order to yield predictable results in forming degradable seals in subterranean formation operations. 
 With respect to Claim 9, Todd teaches the method as provided above with respect to Claim 8, and further teaches wherein the first degradable substance is coated with the second degradable substance based on the desired degradation pattern (Todd: Sections [0030]-[0032] & [0036]). As such, although the reference fails to explicitly disclose this feature with respect to the oil-soluble material coated with the degradable polymer, in a single embodiment, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ any of the disclosed degradable substances, such as the degradable polymer and the oil-soluble material, as the coating and the substrate based on the desired degradation pattern in order to yield predictable results in forming degradable seals in subterranean formation operations.
With respect to Claim 10, Todd teaches the method as provided above with respect to Claim 1, and further teaches one or more embodiments wherein the composite diverting particulates comprise a combination of degradable substances intermixed with one another based on the desired degradation pattern (Todd: Sections [0030]-[0032] & [0036]). As such, although the reference fails to explicitly disclose this feature with respect to a homogenous compound comprising the degradable polymer and the oil-soluble material, in a single embodiment, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ an homogenously intermixed compound/mixture of any of the disclosed degradable substances, such as the degradable polymer and the oil-soluble material, based on the desired degradation pattern in order to yield predictable results in forming degradable seals in subterranean formation operations.
With respect to Claim 11, Todd teaches the method as provided above with respect to Claim 1, and further teaches wherein the first degradable substance is coated with the second degradable substance based on the desired degradation pattern and/or the first and second degradable substances are present in different regions of the particulate (Todd: Sections [0030]-[0032] & [0036]), which provides for composite diverting particulates each comprising at least two phases. As such, although the reference fails to explicitly disclose this feature with respect to a continuous phase of the degradable polymer and an internal phase of the oil- soluble material in a single embodiment, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ any of the disclosed degradable substances, such as the degradable polymer and the oil-soluble material, as a continuous phase and an internal phase based on the desired degradation pattern in order to yield predictable results in forming degradable seals in subterranean formation operations.
With respect to Claim 12, Todd teaches the method as provided above with respect to Claim 1, and further discloses “…introducing an additional diverting agent into the zone, wherein the additional diverting agent forms a plug with the composite diverting particulates” (Todd: Sections [0006]-[0009], [0020]-[0025] & [0030]-[0036]); wherein Todd discloses a combination of degradable agents.
With respect to Claim 13, Todd teaches the method as provided above with respect to Claim 12, and further discloses wherein the additional diverting agent is a second degradable polymer selected from the group as instantly claimed (Todd: Sections [0030]-[0036]). 
With respect to Claim 14, Todd teaches the method as provided above with respect to Claim 1, and further discloses “…wherein after the step of diverting, the method further comprises allowing the composite diverting particulates to dissolve or degrade” (Todd: Sections [0006]-[0009] & [0020]-[0025]). 
With respect to Claim 15, Todd teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the treatment fluid is injected into the wellbore at or above a fracture gradient of the subterranean formation” (Todd: Sections [0006]-[0009], [0020]-[0025] & [0045]). 
With respect to Claim 16, Todd teaches the method as provided above with respect to Claim 1, and further teaches wherein prior to the step of introducing, the method further comprises preparing the treatment fluid comprising a mixture of components, wherein the introducing comprising pumping the treatment fluid into the wellbore (Todd: Sections [0006]-[0009], [0020]-[0025], [0028] & [0045]). As such, although the reference fails to explicitly disclose the preparing a mixture of components as “mixing the treatment fluid in a mixer” and pumping “with a pump” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a mixer in preparing the treatment fluid comprising a mixture of components and to employ a pump in pumping the treatment fluid as instantly claimed in order to yield predictable results in preparing and delivering the treatment fluid to the subterranean formation. 
With respect to Claim 17, Todd teaches the method as provided above with respect to Claim 1, and further discloses wherein the degradable polymer comprises polyvinyl alcohol (Todd: Sections [0030]-[0032]). Todd further teaches where a particulate-free fluid can be considered as <5% particulates (i.e. treatment fluid with particulate is >5% particulates; Todd: Section [0019]), and also teaches where the rate of degradation of the degradable particulates can be tailored based on factors such as particle size and composition (Todd: Sections [0030]-[0036]). As such, although the reference fails to explicitly limit the amount of the respective components and the particle size to the ranges as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable particle size and amount of the components for the desired degradation rate insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal particle size and respective component concentrations to employ therein in order to obtain the desired result.
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery using degradable seals, and a finite number of identified, predictable solutions including injecting a composition comprising degradable particulates with size and composition tailored for the desired degradation as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Todd, one of ordinary skill in the art could have pursued a desired particle size and respective component concentrations, based on the desired degradation, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 18, Todd discloses a treatment fluid (Todd: Sections [0006]-[0009]) comprising: a base fluid (Todd: Section [0016]); and composite diverting particulates, wherein the composite diverting particulates each comprise a degradable polymer and an oil-soluble material (Todd: Sections [0030]-[0032]).
Todd further teaches one or more embodiments where suitable degradable polymers include polyvinyl alcohol (Todd: Section [0031]) and where the degradable polymers further comprise a plasticizer (Todd: Section [0032]). As such, although the reference fails to explicitly disclose the degradable polymer comprising “plasticized polyvinyl alcohol” in a single embodiment, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a plasticizer with any of the disclosed degradable polymers, such as polyvinyl alcohol, in order to yield predictable results in forming degradable seals in subterranean formation operations.
With respect to Claim 19, Todd teaches the treatment fluid as provided above with respect to Claim 18, and further discloses wherein the degradable polymer further comprises at least one degradable polymer selected from the group as instantly claimed (Todd: Sections [0006]-[0009], [0020]-[0025] & [0030]-[0036]); wherein Todd discloses a combination of degradable polymers.
With respect to Claim 20, Todd teaches the treatment fluid as provided above with respect to Claim 18, and further teaches one or more embodiments wherein the composite diverting particulates each comprise a first region comprising a first degradable substance and a second region comprising a second degradable substance and wherein the first degradable substance is coated with the second degradable substance based on the desired degradation pattern (Todd: Sections [0030]-[0032] & [0036]). As such, although the reference fails to explicitly disclose this feature with respect to the oil-soluble material coated by the degradable polymer, in a single embodiment, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ any of the disclosed degradable substances, such as the degradable polymer and the oil-soluble material, in the first and second region based on the desired degradation pattern in order to yield predictable results in forming degradable seals in subterranean formation operations.
With respect to Claim 21, Todd teaches the treatment fluid as provided above with respect to Claim 18, and further discloses one or more oil-soluble materials as instantly claimed and/or described (Todd: Sections [0030] & [0035]). As such, the oil-soluble material(s) is considered as having a melting point and operability to melt and flow as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there is any difference between the oil-soluble material as disclosed by Todd, and the oil-soluble material as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 22, Todd teaches the treatment fluid as provided above with respect to Claim 18, and further discloses one or more plasticizers as instantly described in [0026] of the instant specification (Todd: Section [0032]). As such, a melting temperature of the plasticized polyvinyl alcohol as set forth above is considered lower than a degradation temperature of the plasticized polyvinyl alcohol as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there is any difference between the plasticizer and polyvinyl alcohol combination as taught by Todd, and the plasticized polyvinyl alcohol as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Response to Arguments
Applicants' amendments regarding the claim objections are persuasive and, therefore, these objections have been withdrawn. 
Applicants' amendments regarding the 35 USC § 112 rejections are persuasive in-part. As such, these rejections have been withdrawn in-part; and maintained in-part with updates to address any amendments as set forth above. 
Applicants’ arguments with respect to the prior art rejections of Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674